189 F.2d 961
SHELL PIPE LINE CORP. et al.v.VIDRINE.
No. 13501.
United States Court of Appeals Fifth Circuit.
June 20, 1951.

Edward Dubuisson, Opelousas, La., for appellant.
Seth Lewis, Leon S. Haas, Jr., Opelousas, La., for appellee.
Before HOLMES, BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
This appeal is from a verdict and judgment, rendered in plaintiff's behalf, in a personal injury action brought to recover damages for injuries sustained by the plaintiff when the car in which she was riding crashed into the defendant's truck, which was parked on the wrong side of the street in violation of a city ordinance, and without lights or flares in violation of state statutes.


2
Appellants contend that the court below erred in failing to sustain their motion for a directed verdict at the close of the plaintiff's evidence, and again at the close of all the evidence, and in failing to grant a new trial on the ground that there was not substantial evidence to sustain the verdict.


3
We have carefully examined the record, and are convinced that there was substantial evidence to support the verdict, and that the judgment appealed from should be affirmed. Accordingly, the motion to dismiss the appeal is overruled, and the judgment is affirmed.


4
Affirmed.